DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DFA International Value Portfolio IV Emerging Markets Portfolio II The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of Dimensional Investment Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio and Master Fund may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Master Fund. The Portfolios and Master Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 14: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 U.S. Large Cap Value Portfolio II DFA International Value Portfolio II The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of Dimensional Investment Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio and Master Fund may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Master Fund. The Portfolios and Master Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DFA International Value Portfolio III U.S. Large Cap Value Portfolio III Tax-Managed U.S. Marketwide Value Portfolio II The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of Dimensional Investment Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio and Master Fund may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Master Fund. The Portfolios and Master Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 14: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 CSTG&E U.S. Social Core Equity 2 Portfolio CSTG&E International Social Core Equity Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 3: Each Portfolio may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio. The Portfolios, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DFA Commodity Strategy Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolio listed above, a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 2: The investment limitations described above do not prohibit the Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Investment Strategies-Futures Activities” section of the SAI on page 7: The Portfolio may purchase or sell commodity, foreign currency, interest rate and commodity or securities index futures contracts and related options traded on exchanges designated by the CFTC or, consistent with CFTC regulations, on foreign exchanges. The Portfolio, however, does not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 22: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 23, 2016 DFA Social Fixed Income Fund The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolio listed above, a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit the Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following paragraph replaces the first sentence in the “Futures Contracts” section of the SAI on page 3: The Portfolio may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio.The Portfolio, however, does not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DFA VA Global Moderate Allocation Portfolio CLASS L10 SHARES The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolio listed above, a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 2: The investment limitations described above do not prohibit the Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 3: The DFA VA Global Moderate Allocation Portfolio and each Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolio and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Dimensional Retirement Income Fund The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolio listed above, a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit the Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following paragraph replaces the first sentence in the “Futures Contracts” section of the SAI on page 3: The Dimensional Retirement Income Fund and each Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolio and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Dimensional 2005 Target Date Retirement Income Fund Dimensional 2010 Target Date Retirement Income Fund The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following paragraph replaces the first paragraph in the “Futures Contracts” section of the SAI on page 3: Each Portfolio and Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolios and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. The DFA LTIP Portfolio may also purchase or sell futures contracts and options on futures contracts to hedge against inflation risk. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 14: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Dimensional 2015 Target Date Retirement Income Fund Dimensional 2020 Target Date Retirement Income Fund Dimensional 2025 Target Date Retirement Income Fund Dimensional 2030 Target Date Retirement Income Fund Dimensional 2035 Target Date Retirement Income Fund Dimensional 2040 Target Date Retirement Income Fund Dimensional 2045 Target Date Retirement Income Fund Dimensional 2050 Target Date Retirement Income Fund Dimensional 2055 Target Date Retirement Income Fund Dimensional 2060 Target Date Retirement Income Fund The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following paragraph replaces the first paragraph in the “Futures Contracts” section of the SAI on page 3: Each Portfolio and Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolios and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. The DFA Two-Year Global Fixed Income Portfolio and DFA Short-Term Extended Quality Portfolio may also purchase or sell futures contracts and options on futures contracts to hedge currency exposure. The DFA Short-Term Extended Quality Portfolio may also purchase or sell futures contracts and options on futures contracts for hedging purposes such as hedging its interest rate exposure or for non-hedging purposes as a substitute for direct investment.The DFA LTIP Portfolio may also purchase or sell futures contracts and options on futures contracts to hedge against inflation risk. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 15: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DOMESTIC PORTFOLIOS U.S. Large Company Portfolio U.S. Core Equity 1 Portfolio Enhanced U.S. Large Company Portfolio U.S. Core Equity 2 Portfolio U.S. Large Cap Equity Portfolio U.S. Vector Equity Portfolio U.S. Large Cap Value Portfolio U.S. Small Cap Portfolio U.S. Small Cap Value Portfolio U.S. Micro Cap Portfolio U.S. Targeted Value Portfolio DFA Real Estate Securities Portfolio INTERNATIONAL PORTFOLIOS Large Cap International Portfolio International Vector Equity Portfolio DFA International Value Portfolio World ex U.S. Value Portfolio International Core Equity Portfolio World ex U.S. Targeted Value Portfolio International Small Company Portfolio World ex U.S. Core Equity Portfolio Japanese Small Company Portfolio World Core Equity Portfolio Asia Pacific Small Company Portfolio Selectively Hedged Global Equity Portfolio United Kingdom Small Company Portfolio Emerging Markets Portfolio Continental Small Company Portfolio Emerging Markets Value Portfolio DFA International Real Estate Securities Portfolio Emerging Markets Small Cap Portfolio DFA Global Real Estate Securities Portfolio Emerging Markets Core Equity Portfolio DFA International Small Cap Value Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. or Dimensional Investment Group Inc. (the “Registrants”), regarding the use of futures contracts and options on futures contracts,and to update the list of officers of the Registrants. Accordingly, the SAI is revised as follows: The fourth to last paragraph in the “Investment Limitations” section of the SAI on page 7 is replaced with the following: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. In addition, the investment limitations described above do not prohibit the Enhanced U.S. Large Company Portfolio from maintaining a short position, or purchasing, writing or selling puts, calls, straddles, spreads or combinations thereof in connection with transactions in options, futures, and options on futures and transactions arising under swap agreements or other derivative instruments. The following sentences replace the first sentence of the second paragraph in the “Futures Contracts” section of the SAI on page 10: Each Portfolio, Master Fund and Underlying Fund may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio, Master Fund, or Underlying Fund. The Portfolios, Master Funds, and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 23: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DFA One-Year Fixed Income Portfolio DFA LTIP Portfolio DFA Two-Year Global Fixed Income Portfolio DFA Inflation-Protected Securities Portfolio DFA Selectively Hedged Global Fixed Income Portfolio DFA Short-Duration Real Return Portfolio DFA Five-Year Global Fixed Income Portfolio DFA Municipal Real Return Portfolio DFA World ex U.S. Government Fixed Income Portfolio DFA Municipal Bond Portfolio DFA Short-Term Government Portfolio DFA Short-Term Municipal Bond Portfolio DFA Intermediate Government Fixed Income Portfolio DFA Intermediate-Term Municipal Bond Portfolio DFA Short-Term Extended Quality Portfolio DFA California Short-Term Municipal Bond Portfolio DFA Intermediate-Term Extended Quality Portfolio DFA California Intermediate-Term Municipal Bond Portfolio DFA Targeted Credit Portfolio DFA NY Municipal Bond Portfolio DFA Investment Grade Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The sixth to last paragraph in the “Investment Limitations” section of the SAI on page 4 is replaced with the following: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following paragraph replaces the first paragraph in the “Futures Contracts” section of the SAI on page 5: Each Portfolio may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio. The Portfolios (excluding the DFA Targeted Credit Portfolio), however, do not intend to sell futures contracts to establish short positions in individual securities. The DFA Targeted Credit Portfolio may use futures to establish short positions for individual securities, markets, or currencies in order to adjust the Portfolio’s duration or to replace more traditional direct investment. The DFA Two-Year Global Fixed Income Portfolio, DFA Five-Year Global Fixed Income Portfolio, and DFA World ex U.S. Government Fixed Income Portfolio also may use futures contracts and options on futures contracts to their hedge currency exposure. The DFA LTIP Portfolio also may use futures contracts and options on future contracts to hedge inflation risk. The DFA Selectively Hedged Global Fixed Income Portfolio, DFA Short-Term Extended Quality Portfolio, DFA Intermediate-Term Extended Quality Portfolio, DFA Targeted Credit Portfolio, DFA Investment Grade Portfolio, and DFA Short-Duration Real Return Portfolio also may use futures contracts and options on futures contracts to hedge interest rate or currency exposure or for non-hedging purposes, such as a substitute for direct investment. The DFA Municipal Real Return Portfolio and DFA Municipal Bond Portfolio also may use futures contracts and options on futures contracts to hedge interest rate exposure or for non-hedging purposes, such as a substitute for direct investment. The DFA Short-Term Municipal Bond Portfolio, DFA Intermediate-Term Municipal Bond Portfolio, DFA California Short-Term Municipal Bond Portfolio, DFA California Intermediate-Term Municipal Bond Portfolio, and DFA NY Municipal Bond Portfolio also may use futures contracts and options on future contracts to hedge against changes in interest rates. The DFA Intermediate Government Fixed Income Portfolio will not purchase or sell futures contracts or options thereon if as a result more than 5% of its net assets would then consist of initial margin deposits and premiums required to establish such positions. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 29: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 INSTITUTIONAL CLASS SHARES DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Global Equity Portfolio Global Allocation 60/40 Portfolio Global Allocation 25/75 Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of Dimensional Investment Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 3: Each Portfolio and Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolios and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 16: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Domestic Securities International Securities U.S. Large Cap Growth Portfolio International Large Cap Growth Portfolio U.S. Small Cap Growth Portfolio International Small Cap Growth Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 3: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio.The Portfolios, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 13: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DIMENSIONAL INVESTMENT GROUP INC. DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 LWAS/DFA U.S. High Book to Market Portfolio LWAS/DFA International High Book to Market Portfolio LWAS/DFA Two-Year Fixed Income Portfolio LWAS/DFA Two-Year Government Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. or Dimensional Investment Group Inc. (the “Registrants”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrants. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio and Master Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Master Fund.The Portfolios and Master Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 15: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 CLASS R1 SHARES CLASS R2 SHARES DFA INVESTMENT DIMENSIONS GROUP INC. DIMENSIONAL INVESTMENT GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DOMESTIC EQUITY SECURITIES INTERNATIONAL EQUITY SECURITIES U.S. Targeted Value Portfolio DFA International Value Portfolio Emerging Markets Value Portfolio ALLOCATION PORTFOLIOS Global Equity Portfolio Global Allocation 60/40 Portfolio Global Allocation 25/75 Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. or Dimensional Investment Group Inc. (the “Registrants”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrants. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 5: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence of the second paragraph in the “Futures Contracts” section of the SAI on page 5: Each Portfolio, Master Fund and Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio, Master Fund, or Underlying Fund. The Portfolios, Master Funds, and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 18: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 U.S. Social Core Equity 2 Portfolio DFA International Value ex Tobacco Portfolio U.S. Sustainability Core 1 Portfolio International Social Core Equity Portfolio International Sustainability Core 1 Portfolio Emerging Markets Social Core Equity Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 4: Each Portfolio may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio.The Portfolios, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 14: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 DOMESTIC EQUITY PORTFOLIOS Tax-Managed U.S. Marketwide Value Portfolio Tax-Managed U.S. Equity Portfolio Tax-Managed U.S. Targeted Value Portfolio Tax-Managed U.S. Small Cap Portfolio T.A. U.S. Core Equity 2 Portfolio INTERNATIONAL EQUITY PORTFOLIOS Tax-Managed DFA International Value Portfolio T.A. World ex U.S. Core Equity Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 4: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 5: Each Portfolio and the Master Fund may purchase or sell futures contracts and options on futures contracts for equity securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Master Fund. The Portfolios and Master Fund, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 15: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016 DFA INVESTMENT DIMENSIONS GROUP INC. SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 28, 2016 Domestic Equity Portfolios VA U.S. Large Value Portfolio VA U.S. Targeted Value Portfolio International Equity Portfolios VA International Value Portfolio VA International Small Portfolio Fixed Income Portfolios VA Short-Term Fixed Portfolio VA Global Bond Portfolio VIT Inflation - Protected Securities Portfolio Global Portfolio DFA VA Global Moderate Allocation Portfolio The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the portfolios listed above, each a series of DFA Investment Dimensions Group Inc. (the “Registrant”), regarding the use of futures contracts and options on futures contracts, and to update the list of officers of the Registrant. Accordingly, the SAI is revised as follows: (1)The following sentence is added to the “Investment Limitations” section of the SAI on page 5: The investment limitations described above do not prohibit a Portfolio from purchasing or selling futures contracts and options on futures contracts, to the extent otherwise permitted under the Portfolio’s investment strategies. (2)The following sentences replace the first sentence in the “Futures Contracts” section of the SAI on page 5: Each Portfolio and Underlying Fund may purchase or sell futures contracts and options on futures contracts for securities and indices to adjust market exposure based on actual or expected cash inflows to or outflows from the Portfolio or Underlying Fund.The Portfolios and Underlying Funds, however, do not intend to sell futures contracts to establish short positions in individual securities. (3)The following replaces the table under the heading “Officers” in the “Directors and Officers” section of the SAI on page 17: Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years April A. Aandal Vice President Since 2008 Vice President of all the DFA Entities. Robyn G. Alcorta Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Vice President, Business Development at Capson Physicians Insurance Company (2010-2012). Magdalia S. Armstrong Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2016). Darryl D. Avery Vice President Since 2005 Vice President of all the DFA Entities. Arthur H. Barlow Vice President Since 1993 Vice President of all the DFA Entities.Director and Managing Director of Dimensional Fund Advisors Ltd (since September 2013). Director of Dimensional Funds plc and Dimensional Funds II plc (since November 2013). Peter Bergan Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Infrastructure Manager for Dimensional Fund Advisors LP (January 2011 – January 2014). Lana Bergstein Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Client Service Manager for Dimensional Fund Advisors LP (February 2008 – January 2014). Stanley W. Black Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Research Associate (January 2012 – January 2014) and Research Associate (2006 – 2011) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Aaron T. Borders Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2008 – January 2014). Scott A. Bosworth Vice President Since 2007 Vice President of all the DFA Entities. Valerie A. Brown Vice President and Assistant Secretary Since 2001 Vice President and Assistant Secretary of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Pte. and Dimensional Hong Kong Limited. Director, Vice President and Assistant Secretary of Dimensional Fund Advisors Canada ULC. David P. Butler Vice President Since 2007 Vice President of all the DFA Entities.Head of Global Financial Services for Dimensional Fund Advisors LP (since 2008). Douglas M. Byrkit Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (December 2010 – January 2012). Hunt M. Cairns Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2010 – January 2014) for Dimensional Fund Advisors LP. David K. Campbell Vice President Since 2016 Vice President of all the DFA Entities. Formerly, DC Relationship Manager for Dimensional Fund Advisors LP (October 2010 – January 2016). Dennis M. Chamberlain Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Principal for Chamberlain Financial Group (October 2010 – December 2011). Ryan J. Chaplinski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (2004 – June 2011). James G. Charles Vice President Since 2011 Vice President of all the DFA Entities. Joseph H. Chi Vice President Since 2009 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) for Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (October 2005 to January 2012). Pil Sun Choi Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (April 2012 – January 2014); Vice President and Counsel for AllianceBernstein L.P. (2006 – 2012). Stephen A. Clark Vice President Since 2004 Vice President of all the DFA Entities. Director and Vice President of Dimensional Japan Ltd (since February 2016).President and Director of Dimensional Fund Advisors Canada ULC (since February 2016) and Vice President of DFA Australia Limited (since April 2008).Director of Dimensional Advisors Ltd, Dimensional Fund Advisors Pte. Ltd., and Dimensional Hong Kong Limited, (since April 2016), Head of Global Institutional Services for Dimensional Fund Advisors LP (since January 2014). Formerly, Vice President of Dimensional Fund Advisors Canada ULC (December 2010 – February 2016); Head of Institutional, North America (March 2012 to December 2013) and Head of Portfolio Management (January 2006 to March 2012) for Dimensional Fund Advisors LP. Matthew B. Cobb Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – March 2013); Vice President at MullinTBG (2005-2011). Rose C. Cooke Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2010 – March 2014). Ryan Cooper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2003 – March 2014). Jeffrey D. Cornell Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2002 – January 2012). Robert P. Cornell Vice President Since 2007 Vice President of all the DFA Entities. John W. Crill (Wes) Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Associate, Research (January 2015 – January 2016); Associate, Research (January 2014 – January 2015); Analyst, Research (July 2010 – January 2014) for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Christopher S. Crossan Vice President and Global Chief Compliance Officer Since 2004 Vice President and Global Chief Compliance Officer of all the DFA Entities, DFA Australia Limited and Dimensional Fund Advisors Ltd. Chief Compliance Officer and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC, Chief Compliance Officer of Dimensional Fund Advisors Pte. Ltd.Formerly, Vice President and Global Chief Compliance Officer for Dimensional SmartNest (US) LLC (October 2010 – 2014). John T. Curnutte Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Research Systems (November 2012 – January 2016) for Dimensional Fund Advisors LP; Assistant Vice President, Oaktree Capital Management (April 2011 – October 2012). John Dashtara Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Relationship Manager for Blackrock, Inc. (July 2011 – July 2013);Vice President for Towers Watson (formerly, WellsCanning) (June 2009 – July 2011). James L. Davis Vice President Since 1999 Vice President of all the DFA Entities. Robert T. Deere Vice President Since 1994 Vice President of all the DFA Entities, DFA Australia Limited andDimensional Fund Advisors Canada ULC. Johnathon K. DeKinder Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2014) and Senior Associate (August 2010 – December 2011) for Dimensional Fund Advisors LP. Mark J. Dennis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP; Vice President, Portfolio Specialist (January 2007 – May 2011) for Morgan Stanley Investment Management. Massimiliano DeSantis Vice President Since 2015 Vice President of all DFA Entities.Formerly, Senior Associate, Research (November 2012 – January 2015) for Dimensional Fund Advisors LP; Senior Consultant, NERA Economic Consulting, New York (May 2010 – November 2012). Peter F. Dillard Vice President Since 2010 Vice President of all the DFA Entities.Chief Data Officer for Dimensional Fund Advisors LP (since January 2016). Robert W. Dintzner Vice President Since 2001 Vice President of all the DFA Entities. Karen M. Dolan Vice President Since 2014 Vice President of all the DFA Entities.Head of Marketing for Dimensional Fund Advisors LP (since February 2013).Formerly, Senior Manager of Research and Marketing for Dimensional Fund Advisors LP (June 2012 – January 2013); Director of Mutual Fund Analysis at Morningstar (January 2008 – May 2012). L. Todd Erskine Vice President Since 2015 Vice President of all DFA Entities.Formerly, Regional Director (May 2008 – January 2015) for Dimensional Fund Advisors LP. Richard A. Eustice Vice President and Assistant Secretary Since 1998 Vice President and Assistant Secretary of all the DFA Entities and DFA Australia Limited.Chief Operating Officer for Dimensional Fund Advisors Pte. Ltd. (since April 2013).Formerly, Chief Operating Officer for Dimensional Fund Advisors Ltd. (July 2008 – March 2013). Gretchen A. Flicker Vice President Since 2004 Vice President of all the DFA Entities. Jed S. Fogdall Vice President Since 2008 Vice President of all the DFA Entities.Co-Head of Portfolio Management (since March 2012) and Senior Portfolio Manager (since January 2012) of Dimensional Fund Advisors LP.Vice President of Dimensional Fund Advisors Canada ULC (since April 2016). Formerly, Portfolio Manager of Dimensional Fund Advisors LP (September 2004 – January 2012). Edward A. Foley Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (August 2011 – January 2014); Senior Vice President of First Trust Advisors L.P. (2007 – July 2011). Deborah J.G. Foster Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Associate (May 2011 – January 2015) for Dimensional Fund Advisors LP. Jeremy P. Freeman Vice President Since 2009 Vice President of all the DFA Entities. Kimberly A. Ginsburg Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (January 2012 - November 2014); Senior Vice President for Morningstar (July 2004 – July 2011). Mark R. Gochnour Vice President Since 2007 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Tom M. Goodrum Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Managing Director at BlackRock (2004 – January 2012). Henry F. Gray Vice President Since 2000 Vice President of all the DFA Entities. John T. Gray Vice President Since 2007 Vice President of all the DFA Entities. Christian Gunther Vice President Since 2011 Vice President of all the DFA Entities.Senior Trader for Dimensional Fund Advisors LP (since 2012).Formerly, Senior Trader (2009-2012). Robert W. Hawkins Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (January 2011 – January 2014). Joel H. Hefner Vice President Since 2007 Vice President of all the DFA Entities. Kevin B. Hight Vice President Since 2005 Vice President of all the DFA Entities. Gregory K. Hinkle Vice President, interim Chief Financial Officer, interim Treasurer and Controller Since 2015 Vice President, interim Chief Financial Officer, interim Treasurer, and Controller of all the DFA Entities. Interim Chief Financial Officer, interim Treasurer and Vice President of Dimensional Advisors Ltd., Dimensional Hong Kong Limited, Dimensional Cayman Commodity Fund I Ltd., Dimensional Fund Advisors Canada ULC, Dimensional Fund Advisors Pte. Ltd and DFA Australia Ltd. Interim Chief Financial Officer of DFA Canada LLC. Formerly, Vice President of T. Rowe Price Group, Inc. and Director of Investment Treasury and Treasurer of the T. Rowe Price Funds (March 2008 – July 2015). Christine W. Ho Vice President Since 2004 Vice President of all the DFA Entities. David C. Hoffman Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2014 – January 2016); Director, National Accounts Team Leader, Blackrock, Inc. (January 2007 – March 2014). Michael C. Horvath Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Managing Director, Co-Head Global Consultant Relations at BlackRock (2004-2011). Mark A. Hunter Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (November 2010 – January 2015) for Dimensional Fund Advisors LP. Alan R. Hutchison Vice President Since 2016 Vice President of all the DFA Entities. Portfolio Manager for Dimensional Fund Advisors LP (January 2013 – Present).Formerly, Investment Associate for Dimensional Fund Advisors LP (January 2010 - January 2013). Shahryar S. Jaberzadeh Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Regional Director for Dimensional Fund Advisors LP (April 2006 – January 2016). Jeremy R. James Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, IT Service Management (October 2014 – January 2016); Manager, Managed DC Systems (October 2005 – October 2014) for Dimensional Fund Advisors LP. Jeff J. Jeon Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Garret D. Jones Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Manager of Sales and Marketing Systems (January 2011 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Jones Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Facilities Manager for Dimensional Fund Advisors LP (October 2008 – January 2012). Scott P. Kaup Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Investment Operations (January 2014 – January 2015) and Investment Operations Manager (May 2008 – January 2014) for Dimensional Fund Advisors LP. David M. Kavanaugh Vice President Since 2014 Vice President of all the DFA Entities.Head of Operations for Financial Advisor Services for Dimensional Fund Advisors LP (since July 2014).Formerly, Counsel of Dimensional Fund Advisors LP (August 2011 – January 2014); Associate at Andrews Kurth LLP (2006 – 2011). Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Patrick M. Keating Vice President Since 2003 Vice President of DFAIDG, DIG, DFAITC, DEM, Dimensional Holdings Inc., Dimensional Fund Advisors LP and Dimensional Japan Ltd. Chief Operating Officer and Director of Dimensional Japan Ltd.Formerly, Vice President of DFA Securities LLC, Dimensional Cayman Commodity Fund I Ltd. and Dimensional Advisors Ltd (until February 2015); Chief Operating Officer of Dimensional Holdings Inc., DFA Securities LLC, Dimensional Fund Advisors LP, Dimensional Cayman Commodity Fund I Ltd., Dimensional Advisors Ltd. and Dimensional Fund Advisors Pte. Ltd. (until February 2015); Director, Vice President, and Chief Privacy Officer of Dimensional Fund Advisors Canada ULC (until February 2015); Director of DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Advisors Ltd. (until February 2015); and Director and Vice President of Dimensional Hong Kong Limited and Dimensional Fund Advisors Pte. Ltd. (until February 2015). Andrew K. Keiper Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (October 2004 – January 2013). David M. Kershner Vice President Since 2010 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since June 2004). Arun C. Keswani Vice President Since 2016 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (January 2015 – Present).Formerly, Portfolio Manager (January 2013 – January 2015) and Investment Associate (October 2011 – January 2013) for Dimensional Fund Advisors LP; Investment Banking Associate at Morgan Stanley (August 2010 – September 2011). Kimberly L. Kiser Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Creative Director for Dimensional Fund Advisors LP (September 2012 – January 2014); Vice President and Global Creative Director at Morgan Stanley (2007 – 2012); Visiting Assistant Professor, Graduate Communications Design at Pratt Institute (2004 – 2012). Timothy R. Kohn Vice President Since 2011 Vice President of all the DFA Entities.Head of Defined Contribution Sales for Dimensional Fund Advisors LP (since August 2010). Joseph F. Kolerich Vice President Since 2004 Vice President of all the DFA Entities.Senior Portfolio Manager of Dimensional Fund Advisors LP (since January 2012).Formerly, Portfolio Manager for Dimensional (April 2001 – January 2012). Natalia Y. Knych Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, RFP, Institutional (January 2015 – January 2016); Senior Associate, Institutional (April 2007 – January 2015) for Dimensional Fund Advisors LP. Mark D. Krasniewski Vice President Since Vice President of all the DFA Entities.Formerly, Senior Associate, Investment Analytics and Data (January 2012 – December 2012) and Systems Developer (June 2007 – December 2011) for Dimensional Fund Advisors LP. Kahne L. Krause Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (May 2010 – January 2014) for Dimensional Fund Advisors LP. Stephen W. Kurad Vice President Since 2011 Vice President of all the DFA Entities. Michael F. Lane Vice President Since 2004 Vice President of all the DFA Entities.Formerly, Chief Executive Officer for Dimensional SmartNest (US) LLC (July 2012 – November 2014). Francis R. Lao Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Vice President – Global Operations at Janus Capital Group (2005-2011). David F. LaRusso Vice President Since Vice President of all the DFA Entities.Formerly, Senior Trader (January 2010 – December 2012) for Dimensional Fund Advisors LP. Juliet H. Lee Vice President Since 2005 Vice President of all the DFA Entities. Marlena I. Lee Vice President Since 2011 Vice President of all the DFA Entities. Paul A. Lehman Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (July 2013 – January 2015) for Dimensional Fund Advisors LP; Chief Investment Officer (April 2005 – April 2013) for First Citizens Bancorporation. John B. Lessley Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 – January 2013). Joy L. Lopez Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Tax Manager (February 2013 – January 2015) for Dimensional Fund Advisors LP; Vice President and Tax Manager, North America (August 2006 – April 2012) for Pacific Investment Management Company. Apollo D. Lupescu Vice President Since 2009 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Timothy P. Luyet Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Manager, Marketing Operations (January 2014 – January 2015), Manager, Client Systems (October 2011 – January 2014) and RFP Manager (April 2010 – October 2011) for Dimensional Fund Advisors LP. Peter Magnusson Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Kenneth M. Manell Vice President Since 2010 Vice President of all the DFA Entities and Dimensional Cayman Commodity Fund I Ltd. Aaron M. Marcus Vice President Since 2008 Vice President of all DFA Entities and Head of Global Human Resources for Dimensional Fund Advisors LP. Duane R. Mattson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer (May 2012 – January 2015) for Dimensional Fund Advisors LP; Chief Compliance Officer (April 2010 – April 2012) for Al Frank Asset Management. Bryan R. McClune Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director of Dimensional Fund Advisors LP (January 2009 – January 2014). Philip P. McInnis Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director (January 2009 – January 2014) and Senior Associate (2011) for Dimensional Fund Advisors LP. Francis L. McNamara Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Manager, Project Management Office for Dimensional Fund Advisors LP (October 2006 – January 2016). Travis A. Meldau Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since September 2011) for Dimensional Fund Advisors LP.Formerly, Portfolio Manager for Wells Capital Management (October 2004 – September 2011). Tracy R. Mitchell Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2013 – January 2016); Managing Director, Client Services, Charles Schwab (December 2009 – August 2013). Jonathan G. Nelson Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Systems (2011 – January 2013) for Dimensional Fund Advisors LP. Catherine L. Newell Vice President and Secretary Vice President since 1997 and Secretary since 2000 Vice President and Secretary of all the DFA Entities.Director, Vice President and Secretary of DFA Australia Limited and Dimensional Fund Advisors Ltd. (since February 2002, April 1997, and May 2002, respectively).Vice President and Secretary of Dimensional Fund Advisors Canada ULC (since June 2003), Dimensional Cayman Commodity Fund I Ltd., Dimensional Japan Ltd (since February 2012), Dimensional Advisors Ltd (since March 2012), Dimensional Fund Advisors Pte. Ltd. (since June 2012).Director of Dimensional Funds plc and Dimensional Funds II plc (since 2002 and 2006, respectively).Director of Dimensional Japan Ltd., Dimensional Advisors Ltd., Dimensional Fund Advisors Pte. Ltd. and Dimensional Hong Kong Limited (since August 2012 and July 2012).Formerly, Vice President and Secretary of Dimensional SmartNest (US) LLC (October 2010 – November 2014). John R. Nicholson Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (June 2011 – January 2015) for Dimensional Fund Advisors LP; Sales Executive for Vanguard (July 2008 – May 2011). Pamela B. Noble Vice President Since 2011 Vice President of all the DFA Entities.Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2008 - 2010). Selwyn Notelovitz Vice President and Deputy Chief Compliance Officer Since 2013 Vice President and Deputy Chief Compliance Officer of all the DFA Entities. Deputy Chief Compliance Officer of Dimensional Fund Advisors LP (since December 2012). Formerly, Chief Compliance Officer of Wellington Management Company, LLP (2004 – 2011). Carolyn L. O Vice President Since 2010 Vice President of all the DFA Entities, Dimensional Cayman Commodity Fund I Ltd., and Dimensional Fund Advisors Canada ULC (since April 2016).Deputy General Counsel, Funds (since 2011). Gerard K. O’Reilly Vice President and Co-Chief Investment Officer Vice President since 2007 and Co-Chief Investment Officer since 2014 Vice President and Co-Chief Investment Officer of all the DFA Entities,Dimensional Fund Advisors Canada ULC, and Dimensional Japan Ltd.Director of Dimensional Funds plc and Dimensional Fund II plc. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Randy C. Olson Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Compliance Officer for Dimensional Fund Advisors LP (July 2014 – January 2016); Vice President Regional Head of Investment Compliance, Asia, PIMCO Asia Private Limited (July 2012 – July 2014); Country Compliance Officer, Janus Capital, Singapore Private Limited (May 2011 – June 2012). Daniel C. Ong Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since July 2005). Kyle K. Ozaki Vice President Since 2010 Vice President of all the DFA Entities. Matthew A. Pawlak Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (2012 – January 2013); Senior Consultant (June 2011-December 2011) and Senior Investment Analyst and Consultant (July 2008-June 2011) at Hewitt EnnisKnupp. Mary T. Phillips Vice President Since 2016 Vice President of all the DFA Entities. Senior Portfolio Manager (January 2015 – present). Formerly, Portfolio Manager (April 2014 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (July 2012 – March 2014). Jeffrey L. Pierce Vice President Since 2015 Vice President of all the DFA Entities.Senior Manager, Advisor Benchmarking (since January 2015) for Dimensional Fund Advisors LP.Formerly, Manager, Advisor Benchmarking (April 2012 – December 2014) for Dimensional Fund Advisors LP; Senior Manager, Research and Consulting (October 2010 – April 2012) for Crain Communications Inc. Olivian T. Pitis Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (May 2011 – January 2015) for Dimensional Fund Advisors LP. Brian P. Pitre Vice President Since 2015 Vice President of all the DFA Entities. Counsel for Dimensional Fund Advisors LP (since February 2015). Formerly, Chief Financial Officer and General Counsel for Relentless (March 2014 – January 2015); Vice President of all the DFA Entities (January 2013 – March 2014); Counsel for Dimensional Fund Advisors LP (January 2009 - March 2014). David A. Plecha Vice President Since 1993 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd. and Dimensional Fund Advisors Canada ULC. Allen Pu Vice President Since 2011 Vice President of all the DFA Entities.Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager for Dimensional Fund Advisors LP (2006 – January 2015). David J. Rapozo Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2011 – January 2014). Mark A. Regier Vice President Since Vice President of all the DFA Entities.Formerly, Planning and Analysis Manager for Dimensional Fund Advisors LP (July 2007 – January 2014). Cory T. Riedberger Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (March 2011 – January 2015) for Dimensional Fund Advisors LP. Savina B. Rizova Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2012) for Dimensional Fund Advisors LP. Michael F. Rocque Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Senior Fund Accounting Manager (July 2013 – January 2015) for Dimensional Fund Advisors LP; Senior Financial Consultant and Chief Accounting Officer (July 2002 – July 2013) for MFS Investment Management. L. Jacobo Rodríguez Vice President Since 2005 Vice President of all the DFA Entities. Austin S. Rosenthal Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Vice President for Dimensional SmartNest (US) LLC (September 2010 - November 2014). Oliver J. Rowe Vice President Since 2014 Vice President of all the DFA Entities.Formerly, Senior Manager, Human Resources for Dimensional Fund Advisors LP (January 2012 – January 2014); Director of Human Resources at Spansion, Inc. (March 2009 – December 2011). Joseph S. Ruzicka Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Manager Investment Analytics and Data (January 2014 – January 2015), Senior Associate, Investment Analytics and Data (January 2013 – January 2014), Associate, Investment Analytics and Data (January 2012 – January 2013), and Investment Data Analyst (April 2010 – January 2012) for Dimensional Fund Advisors LP. Julie A. Saft Vice President Since 2010 Vice President of all the DFA Entities. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Joel P. Schneider Vice President Since 2015 Vice President of all the DFA Entities.Portfolio Manager (since 2013) for Dimensional Fund Advisors LP.Formerly, Investment Associate (April 2011 – January 2013) for Dimensional Fund Advisors LP. Ashish Shrestha Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (September 2009 – January 2015) for Dimensional Fund Advisors LP. Bruce A. Simmons Vice President Since 2009 Vice President of all the DFA Entities. Ted R. Simpson Vice President Since 2007 Vice President of all the DFA Entities. Bhanu P. Singh Vice President Since 2014 Vice President of all the DFA Entities. Senior Portfolio Manager for Dimensional Fund Advisors LP (since January 2015). Formerly, Portfolio Manager (January 2012 – January 2015) and Investment Associate for Dimensional Fund Advisors LP (August 2010 – December 2011). Bryce D. Skaff Vice President Since 2007 Vice President of all the DFA Entities. Lukas J. Smart Vice President Since 2014 Vice President of all the DFA Entities.Portfolio Manager of Dimensional Fund Advisors LP (since January 2010). Andrew D. Smith Vice President Since 2011 Vice President of all the DFA Entities. Grady M. Smith Vice President Since 2004 Vice President of all the DFA Entities and Dimensional Fund Advisors Canada ULC. Matthew Snider Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2011 – January 2016); Sales Executive, Vanguard (May 2008 – August 2011). Lawrence R. Spieth Vice President Since 2004 Vice President of all the DFA Entities. Charlene L. St. John Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Senior Manager for Dimensional Fund Advisors LP (September 2014 -January 2016); Vice President of Marketing, Forward Management/Salient (January 2008 – February 2014). Brent M. Stone Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Project Manager (September 2012 – December 2015) and Manager, Corporate Systems for Dimensional Fund Advisors LP (January 2011 – September 2012). Richard H. Tatlow V Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (April 2010 – January 2013). Blake T. Tatsuta Vice President Since Vice President of all the DFA Entities.Formerly, Manager, Investment Analytics and Data (2012 – January 2013) and Research Assistant (2002-2011) for Dimensional Fund Advisors LP. James J. Taylor Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager forDimensional Fund Advisors LP (November 2009 – January 2016). Erik T. Totten Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director (2010 – January 2013) for Dimensional Fund Advisors LP. John H. Totten Vice President Since 2012 Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (January 2008 - January 2012). Robert C. Trotter Vice President Since 2009 Vice President of all the DFA Entities. Dave C. Twardowski Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Research Associate (June 2011 – January 2015) for Dimensional Fund Advisors LP. Karen E. Umland Vice President Since 1997 Vice President of all the DFA Entities, DFA Australia Limited, Dimensional Fund Advisors Ltd., and Dimensional Fund Advisors Canada ULC. Benjamin C. Walker Vice President Since Vice President of all the DFA Entities.Formerly, Regional Director for Dimensional Fund Advisors LP (September 2008 – January 2014). Brian J. Walsh Vice President Since 2009 Vice President of all the DFA Entities.Portfolio Manager for Dimensional Fund Advisors LP (since 2004). Jessica Walton Vice President Since 2015 Vice President of all the DFA Entities.Formerly, Regional Director (January 2012 – January 2015) for Dimensional Fund Advisors LP; Director of Marketing and Investor Relations for Treaty Oak Capital Management (July 2011 – October 2011); Vice President for Rockspring Capital (October 2010 – July 2011). Griffin S. Watkins Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Regional Director (January 2014 – January 2016) and Senior Associate (January 2011 – December 2013).for Dimensional Fund Advisors LP. Name and Year of Birth Position Term of Office1 and Length of Service Principal Occupation During Past 5 Years Timothy P. Wei Vice President Since 2016 Vice President of all the DFA Entities.Formerly, Counsel for Dimensional Fund Advisors LP (July 2014 – January 2016); Assistant General Counsel, Teacher Retirement System of Texas (October 2008 – June 2014). Weston J. Wellington Vice President Since 1997 Vice President of all the DFA Entities. Ryan J. Wiley Vice President Since 2007 Vice President of all the DFA Entities. Jeremy J. Willis Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Manager, Client Systems for Dimensional Fund Advisors LP (May 2012 – January 2016); Vice President, Implementations, Citigroup (August 2006 – October 2011). Stacey E. Winning Vice President Since 2015 Vice President of all the DFA Entities.Head of Global Recruiting and Development (since June 2014) for Dimensional Fund Advisors LP.Formerly, Senior Manager, Recruiting (December 2012 – June 2014) for Dimensional Fund Advisors LP; Co-Head of Global Recruiting (May 2009 – November 2012) for Two Sigma Investments. Cecelia K. Wong Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Client Service Manager for Dimensional Fund Advisors LP (June 2005 – January 2016). Craig A. Wright Vice President Since 2016 Vice President of all the DFA Entities. Formerly, Accounting Manager for Dimensional Fund Advisors LP (November 2011 – January 2016); Senior Associate, PricewaterhouseCoopers LP (July 2009 – November 2011). Joseph L. Young Vice President Since 2011 Vice President of all the DFA Entities. 1 Each officer holds office for an indefinite term at the pleasure of the Board of Directors and until his or her successor is elected and qualified. The date of this Supplement is May 26, 2016
